DETAILED ACTION
Applicants’ arguments, filed 16 February 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
Claim 16 recites that X may be selected from the group consisting of two specific structures. The examiner notes that “X” is actually a bivalent moiety that must be covalently bound on two ends. The structure 
    PNG
    media_image1.png
    68
    209
    media_image1.png
    Greyscale
 is understood to be bound to the remainder of the molecule at the circled positions. For the purposes of examination under prior art, the examiner understands that the above-reproduced structure may be bound to the molecule in either direction (i.e. either the left side of the above-reproduced moiety bound to the ester oxygen and the right side of the above-reproduced moiety bound to the CH2 group, or vice versa).
Similarly, the examiner understands that for the purposes of examination under prior art, the moiety 
    PNG
    media_image2.png
    61
    134
    media_image2.png
    Greyscale
 is bound to the remainder of the molecule at the 2 group, or vice versa).


Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In applicant’s response on 16 February 2022 (hereafter referred to as applicant’s response), page 7, applicant cites instant figure 6 as providing support for this claim limitation. Figure 6 is reproduced below.

    PNG
    media_image3.png
    454
    468
    media_image3.png
    Greyscale

Figure 6 does show that for particles at sized 230 nm and made with DOPC, the ratio of spleen to liver expression is indeed about 8:1. However, figure 6 does not provide adequate support for the entire range of about 140 nm to about 230 nm particles having a ratio of spleen to liver expression of about 8:1. In view of this, figure 6 fails to provide adequate support for the full scope of claims 35-36 as currently amended.
At the end of the office action, the examiner has provided a suggestion of a proposed claim amendment to place that application in condition for allowance. In this 


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claims 15, 18-23, 26, 28-29, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1).
Ciaramella et al. (hereafter referred to as Ciaramella) is drawn to lipid nanoparticles for RNA virus vaccines against Zika virus, as of Ciaramella, title and abstract. The RNA may be mRNA, as of Ciaramella, paragraph 0006.
As to the required ionizable lipid, phospholipid, sterol, and PEG lipid, Ciaramella teaches the following, as of paragraph 0861, reproduced below.

[0861] In some embodiments, the molar lipid ratio is 50/10/38.5/1.5 (mol % cationic lipid/neutral lipid, e.g., DSPC/Chol/PEG-modified lipid, e.g., PEG-DMG, PEG-DSG or PEG-DPG), 57.2/7.1134.3/1.4 (mol % cationic lipid/neutral lipid, e.g., DPPC/Chol/PEG-modified lipid, e.g., PEG-cDMA), 40/15/40/5 (mol % cationic lipid/neutral lipid, e.g., DSPC/Chol/PEG-modified lipid, e.g., PEG-DMG), 50/10/35/4.5/0.5 (mol % cationic lipid/neutral lipid, e.g., DSPC/Chol/PEG-modified lipid, e.g., PEG-DSG), 50/10/35/5 (cationic lipid/neutral lipid, e.g., DSPC/Chol/PEG-modified lipid, e.g., PEG-DMG), 40/10/40/10 (mol % cationic lipid/neutral lipid, e.g., DSPC/Chol/PEG-modified lipid, e.g., PEG-DMG or PEG-cDMA), 35/15/40/10 (mol % cationic lipid/neutral lipid, e.g., DSPC/Chol/PEG-modified lipid, e.g., PEG-DMG or PEG-cDMA) or 52/13/30/5 (mol % cationic lipid/neutral lipid, e.g., DSPC/Chol/PEG-modified lipid, e.g., PEG-DMG or PEG-cDMA).

Ciaramella teaches cationic lipid at 50 mol%, DSPC at 10 mol%, cholesterol at 30 mol% and PEG-DMG at 0.5-1.5 mol%. This reads on all of the required lipids in the required concentrations with the exception that Ciaramella teaches DSPC instead of DOPE. Nevertheless, elsewhere in the reference, Ciaramella teaches DOPE and a 
As such, Ciaramella teaches all of the required elements of the instant claim, but not in the same embodiment. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
As to claim 15, the claim requires particles with diameters from 140-230 nm. Ciaramella teaches a mean diameter from 50-200 nm in paragraph 0119 and 10-500 nm in paragraph 0868. These values overlap with the claimed particle size. While the prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 15, the claim requires intravenous administration. Ciaramella teaches this in paragraphs 0962, 1122, 1190, and 1212.
As to claim 15, the claim recites that the composition is being administered to target the spleen. Ciaramella teaches this as of 1112-1113. Ciaramella also provides teachings regarding the spleen in paragraph 1316.
As to claims 18-19, Ciaramella teaches cholesterol, as of paragraph 0861, reproduced above.
As to claim 20, Ciaramella teaches DSPE-PEG in paragraph 0973. This is a phosphatidylethanolamine modified PEG. Ciaramella also teaches various PEG lipids such as 1,2-Distearoyl-sn-glycerol, methoxypolyethylene glycol in paragraph 0845 which is a PEG modified diacylglycerol.
As to claim 21, Ciaramella teaches 50 mol% cationic lipid in paragraph 0861.
As to claim 22, Ciaramella teaches 30 mol% sterol in paragraph 0861.
As to claim 23, Ciaramella teaches 50 mol% cationic lipid and 30 mol% sterol in paragraph 0861.
As to claim 26, Ciaramella teaches mRNA encoding for Zika virus antigen, as of paragraph 0051.
As to claim 28, Ciaramella teaches a buffer of sodium citrate in paragraph 0867. This is a pharmaceutically acceptable carrier.

As to claims 32-33, Ciaramella is drawn to inducing an immune response against Zika virus with an mRNA vaccine. Ciaramella teaches the requirements of claim 15 as explained above. Ciaramella teaches intravenous administration in paragraphs 0962, 1122, 1190, and 1212.
As to claim 34, the claim requires particles with diameters from 150-200 nm. Ciaramella teaches a mean diameter from 50-200 nm in paragraph 0119 and 10-500 nm in paragraph 0868. These values overlap with the claimed particle size. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
Note Regarding Reference Date: The instant application has an earliest effective filing date of 18 January 2018. Ciaramella was published on 30 November 2017, which is less than a year prior to the effective filing date of the instant application. As such, Ciaramella is prior art under AIA  35 U.S.C. 102(a)(1). Ciaramella was also effectively filed prior to the earliest effective filing date of the instant application, rendering Ciaramella to be prior art under AIA  35 U.S.C. 102(a)(2). There do not appear to be common inventors and assignees between the instant application and the Ciaramella publication; as such, the exceptions under AIA  35 U.S.C. 102(b)(1) and 102(b)(2) do not appear to be applicable.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Akita et al. (ACS Biomaterials Science & Engineering, Vol. 1, 2015, pages 834-844).
Ciaramella is drawn to a lipid nanoparticle formulation for nucleic acid vaccination. See the above rejection over Ciaramella by itself. Ciaramella includes an ionizable lipid.
Ciaramella differs from the instantly claimed invention because the ionizable lipid in Ciaramella has a different chemical structure as compared with the claimed ionizable lipid.
Akita et al. (hereafter referred to as Akita) is drawn to a lipid particle comprising pH activated SS cleavable lipids, as of Akita, page 834, title and abstract. Also see Akita, page 835, Figure 1A, reproduced below.

    PNG
    media_image4.png
    476
    865
    media_image4.png
    Greyscale

Other lipids, as well as sizes of liposomes made using such lipids, are taught as of Akita, page 836, Table 1, reproduced below.

    PNG
    media_image5.png
    731
    910
    media_image5.png
    Greyscale

Akita does not teach the required liposome size.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the cationic lipid of Akita with the liposome of Ciaramella. Both Ciaramella and Akita are drawn to cationic liposomes comprising cationic lipids for delivery of a nucleic acid active agent. As such, the skilled artisan would have been motivated to have combined the cationic lipid of Akita with the lipid particle of Ciaramella in order to have predictably provided a cationic charge in a liposome to have predictably delivered a nucleic acid active agent with a reasonable expectation of success. Combining prior art elements (e.g. the cationic lipids of Ciaramella and Akita) according to known methods (in a cationic lipid nanoparticle) to yield predictable results (delivery of a 
In the alternative, the skilled artisan would have been motivated to have substituted the cationic lipid of Akita in place the ionizable lipid of Ciaramella in order to have predictably delivered a nucleic acid active with a reasonable expectation of success. The simple substitution of one known element (e.g. the cationic lipid of Akita) in place of another (e.g. the ionizable lipid of Ciaramella) to obtain predictable results (placement in a cationic lipid nanoparticle to achieve a delivery vehicle for a nucleic acid active agent) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claims 16-17, the chemical structures of Akita read on the required chemical structure of claims 16-17.


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Bonehill et al. (Molecular Therapy, Vol. 16 No. 6, June 2008, pages 1170–1180) and Pardi et al. (Nature Reviews Drug Discovery, Vol. 17, 2018, pages 261-279).
Ciaramella is drawn to a lipid nanoparticle formulation for nucleic acid vaccination. See the above rejection over Ciaramella by itself. Ciaramella includes an ionizable lipid.
While Ciaramella teaches mRNA, Ciaramella does not teach mRNA that encodes for a CD40L or CD70 antigen.

Bonehill does not teach a cationic liposome. Also, Bonehill and Ciaramella differ from each other because Bonehill is drawn to treating cancer whereas Ciaramella is drawn to treating or preventing infectious disease.
Pardi et al. (hereafter referred to as Pardi) is drawn to mRNA vaccines generically, as of Pardi, page 261, title and abstract. Pardi indicates that mRNA vaccines are useful for both infectious disease and cancer, as of Pardi, page 261, right column, bottom paragraph. Pardi reviews delivery vehicles for mRNA vaccines on page 262, Table 1, reproduced below.

    PNG
    media_image6.png
    716
    936
    media_image6.png
    Greyscale


It would have been prima facie obvious for one of ordinary skill in the art to have used the lipid nanoparticle of Ciaramella to have delivered the mRNA which encodes for CD40L or CD70, as of Bonehill. Ciaramella is drawn to a lipid particle for delivering mRNA comprising cationic lipids, cholesterol, and PEGylated lipid. While Ciaramella uses such a particle to deliver mRNA for infectious disease vaccination, Pardi teaches that a cationic lipid nanoparticle comprising PEG and cholesterol can be used to deliver both mRNA for infectious disease and mRNA for cancer. As such, the skilled artisan would have been motivated to have used the particle of Ciaramella, which comprises cationic lipid, cholesterol, and PEGylated lipid in order to have predictably delivered a mRNA for cancer vaccination with a reasonable expectation of success. As Bonehill teaches that the mRNA encoding CD40 or CD70 is useful for cancer vaccination, the skilled artisan would have been motivated to have used the particle of Ciaramella to have predictably delivered the mRNA of Bonehill for predictable anti-cancer vaccination with a reasonable expectation of success.
Note Regarding Reference Date: The instant application claims foreign priority to EP 18152390.3, filed on 18 January 2018. Pardi was published on 12 January 2018. As such, Pardi is prior art under AIA  35 U.S.C. 102(a)(1). The exceptions under AIA  35 U.S.C. 102(b)(1) do not appear to be applicable because there are no common inventors between the Pardi reference and the instant application, nor is there evidence of common assignment of Pardi with the instant application.


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Bonehill et al. (Molecular Therapy, Vol. 16 No. 6, June 2008, pages 1170–1180) and Midoux et al. (Expert Review of Vaccines, Vol. 14(2), 2015, pages 221-234).
Ciaramella is drawn to a lipid nanoparticle formulation for nucleic acid vaccination. See the above rejection over Ciaramella by itself. Ciaramella includes an ionizable lipid.
While Ciaramella teaches mRNA, Ciaramella does not teach mRNA that encodes for a CD40L or CD70 antigen.
Bonehill et al. (hereafter referred to as Bonehill) is drawn to mRNA which encodes for CD40L or CD70, as of Bonehill, page 1170, title and abstract. This appears to be used to stimulate T-cells, as of Bonehill, page 1170, title and abstract. This is intended for reversing T-cell tolerance for tumor antigens, as of Bonehill, page 1170, right column, second paragraph.
Bonehill does not teach a cationic liposome. Also, Bonehill and Ciaramella differ from each other because Bonehill is drawn to treating cancer whereas Ciaramella is drawn to treating infectious disease.
Midoux et al. (hereafter referred to as Midoux) teaches that mRNA vaccines can be useful for vaccination against cancer as well as bacterial and viral infections, as of Midoux, page 221, abstract. Midoux teaches various delivery vehicles that may be used for such vaccination, as of Midoux, page 226, figure 3, reproduced below.

    PNG
    media_image7.png
    689
    939
    media_image7.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have used the lipid nanoparticle of Ciaramella to have delivered the mRNA which encodes for CD40L or CD70, as of Bonehill. Ciaramella is drawn to a lipid particle for delivering mRNA comprising cationic lipids, cholesterol, and PEGylated lipid. While Ciaramella uses such a particle to deliver mRNA for infectious disease vaccination, Midoux teaches that a cationic lipid nanoparticle (i.e. cationic liposome) can be used to deliver both mRNA for infectious disease and mRNA for cancer. As such, the skilled artisan would have been motivated to have used the particle of Ciaramella, which comprises cationic lipid, cholesterol, and PEGylated lipid in order to have predictably delivered a mRNA for cancer vaccination with a reasonable expectation of success. As Bonehill teaches that the mRNA encoding CD40 or CD70 is useful for cancer vaccination, the skilled artisan would have been motivated to have used the particle of Ciaramella to have predictably delivered the mRNA of Bonehill for predictable anti-cancer vaccination with a reasonable expectation of success.


Claims 15, 18-23, 26, 28-29, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Jindal (Drug Delivery and Translation Research, Vol. 6, 2016, pages 473-485).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Akita et al. (ACS Biomaterials Science & Engineering, Vol. 1, 2015, pages 834-844), the combination further in view of Jindal (Drug Delivery and Translation Research, Vol. 6, 2016, pages 473-485).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Bonehill et al. (Molecular Therapy, Vol. 16 No. 6, June 2008, pages 1170–1180) and Pardi et al. (Nature Reviews Drug Discovery, Vol. 17, 2018, pages 261-279), the combination further in view of Jindal (Drug Delivery and Translation Research, Vol. 6, 2016, pages 473-485).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Bonehill et al. (Molecular Therapy, Vol. 16 No. 6, June 2008, pages 1170–1180) and Midoux et al. (Expert Review of Vaccines, Vol. 14(2), 2015, pages 221-234), the combination further in view of Jindal (Drug Delivery and Translation Research, Vol. 6, 2016, pages 473-485).

For the purposes of this rejection, the examiner assumes, purely en arguendo and with regard to this ground of rejection only, that Ciaramella’s teachings are insufficient to render spleen targeting prima facie obvious because, while Ciaramella suggest teach delivery to the spleen, there would have been no reasonable expectation that the composition of Ciaramella by itself would have successfully targeted the spleen.
Jindal is drawn to drug delivery to the spleen, as of Jindal, page 473. Jindal teaches the following, as of page 475, bottom of left column, relevant text reproduced below.

    PNG
    media_image8.png
    194
    470
    media_image8.png
    Greyscale

Also see Jindal, page 476, right column, relevant text reproduced below, with the term “nm” highlighted by the examiner.

    PNG
    media_image9.png
    202
    471
    media_image9.png
    Greyscale

As such, based upon the above teachings, the skilled artisan would have expected particles sized between 200 nm and 500 nm would have been suitable for delivery to the spleen.
Jindal does not teach cationic lipid particles.
It would have been prima facie obvious for one of ordinary skill in the art to have sized the particles of Ciaramella in the 200-500 nm size range taught by Jindal. Ciaramella teaches delivery of particles to the spleen, as of Ciaramella, paragraphs 1112-1113. Jindal teaches that particles can be targeted to the spleen by sizing the particles between 200 nm and 500 nm. As such, the skilled artisan would have been motivated to have sized the particles of Ciaramella between the size range of 200 nm and 500 nm for predictable targeting of those particles to the spleen with a reasonable expectation of success.


Claims 15, 18-23, 26, 28-29, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Sahin et al. (US 2016/0250323 A1).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Akita et al. (ACS Biomaterials Science & Engineering, Vol. 1, 2015, pages 834-844), the combination further in view of Sahin et al. (US 2016/0250323 A1).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Bonehill et al. (Molecular Therapy, Vol. 16 No. 6, June 2008, pages 1170–1180) and Pardi et al. (Nature Reviews Drug Discovery, Vol. 17, 2018, pages 261-279), the combination further in view of Sahin et al. (US 2016/0250323 A1).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Bonehill et al. (Molecular Therapy, Vol. 16 No. 6, June 2008, pages 1170–1180) and Midoux et al. (Expert Review of Vaccines, Vol. 14(2), 2015, pages 221-234), the combination further in view of Sahin et al. (US 2016/0250323 A1).
Ciaramella is drawn to a lipid nanoparticle formulation for nucleic acid vaccination. See the above rejection over Ciaramella by itself. Ciaramella includes an ionizable lipid. Other references are cited to teach various elements of dependent claims. Ciaramella teaches delivery to the spleen in paragraphs 1112-1113.
For the purposes of this rejection, the examiner assumes, purely en arguendo and with regard to this ground of rejection only, that Ciaramella’s teachings are insufficient to render spleen targeting prima facie obvious. Also, purely en arguendo and for the purposes of this rejection, Ciaramella is understood to be deficient because it fails to teach DOPC or DOPE as the phospholipid, and teaches DSPC instead.


    PNG
    media_image10.png
    406
    412
    media_image10.png
    Greyscale

The teachings of Sahin appear to indicate that DOPE and DOPC are substitutable for DSPC as helper lipids. Sahin teaches delivery to the spleen as of paragraphs 0036, 0044-0048, 0056, 0080, 0086, 0157, 0196-0198, 0264, and elsewhere in the document.
As best understood by the examiner, Sahin differs from the claimed invention at least because the cationic lipids in Sahin are better described as permanently ionized rather than ionizable.

Additionally, the skilled artisan would have expected that the resultant combination of Ciaramella with Sahin would have been capable of delivery to the spleen, as this is taught by Ciaramella in paragraphs 1112-1113 and by Sahin in at least paragraphs 0036, 0044-0048, 0056, 0080, 0086, 0157, 0196-0198, 0264.


Response to Arguments
Applicant has provided arguments regarding the previously applied rejections, as of applicant’s response on 16 February 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.

Applicant then argues that Ciaramella does not teach a specific PEG-lipid, a specific structural lipid, and a specific phospholipid, as of applicant’s response, page 8 at top of page. This is not persuasive. As an initial matter, applicant’s arguments regarding the PEG-lipid are not persuasive because instant claim 15 does not require a specific PEG-lipid. However, Ciaramella does teach specific PEG-lipids such as PEG-DMG in paragraph 0845. With regard to the specific structural lipid, Ciaramella teaches cholesterol at multiple locations within the reference, including paragraph 0106. With regard to the specific phospholipid, Ciaramella teaches DOPC in paragraphs 0874 and 0991 and DOPE in paragraphs 0842, 0848, 0850, 0877, 0882, 0884, and 0991. Therefore, applicant’s arguments that Ciaramella does not teach a specific PEG-lipid, a specific structural lipid, and a specific phospholipid are not persuasive.
Applicant then argues that the number of combinations (in Ciaramella) is exceedingly vast. Applicant argues that the court has established that with respect to inventions requiring selection of a species from a disclosed genus, that the possible approaches and selection to solve the problem must be known and finite. Applicant appears to argue that Ciaramella fails to teach this. In support of this position, applicant Rolls-Royce PLC v. United Techs. Corp., 603 339 (Fed. Cir. 2010) and Abbott Labs. V. Sandoz, Inc., 544 F.3d 1341, 1351 (Fed. Cir. 2008).
With regard to case law, the examiner notes that that the examiner is tasked with examining according to the MPEP. As such, in view of this argument, the examiner reviewed the MPEP for references to these cases. Rolls-Royce PLC v. United Techs. Corp., 603 339 (Fed. Cir. 2010) was discussed as in MPEP (I)(E), Example 8. Relevant text is reproduced below from the MPEP.

    PNG
    media_image11.png
    261
    1447
    media_image11.png
    Greyscale

As an initial matter, the relationship of this case to the applied rejection is not fully clear to the examiner because the applied rejection does not rely upon MPEP 2143, Exemplary Rationale E, and this case is cited in the MPEP as being related to this exemplary rationale. Regardless, the examiner has addressed the cited case, as per the summary provided in the MPEP, and how it relates to the claimed invention below.
As best understood by the examiner from the above-reproduced text, it appears that the applicant in the cited case had discovered that changing the sweep angle to a reversed sweep angle from a forward sweep angle produced superior results. Also, as best understood by the examiner, the prior art in the cited case did not address the concept of sweep angle. Therefore, the court concludes that the skilled artisan would not have tried to have optimized the sweep angle.
The examiner understands this situation to differ significantly from the instant case. This is because in the instant case, the Ciaramella reference provides teachings 
The examiner also reviewed the MPEP for Abbott Labs. V. Sandoz, Inc., 544 F.3d 1341, 1351 (Fed. Cir. 2008), and notes that this is cited in MPEP 2143(I)(E), relevant text reproduced below.

    PNG
    media_image12.png
    72
    1566
    media_image12.png
    Greyscale

The relevance of the above statement to the fact pattern of the instant case is unclear to the examiner. As such, applicant’s citation of Abbott Labs. V. Sandoz, Inc., 544 F.3d 1341, 1351 (Fed. Cir. 2008) is insufficient to overcome the applied rejection.
Applicant then argues that Ciaramella teaches a particle size that is significantly broader than the claimed particle size, as of applicant’s response, page 8, end of top paragraph. Applicant notes Ciaramella, paragraphs 0963-0964, as teaching a particle size from 1 nm to 1000 µm. The examiner notes that 1000 µm is 1,000,000 nm. As such, the particle size range of 1 nm to 1,000,000 nm in paragraphs 0963-0964 of Ciaramella is indeed orders of magnitude broader than the claimed particle size. However, elsewhere in the reference, Ciaramella teaches a particle size range of 10-500 nm, 20-400 nm, 30-300 nm, 40-200 nm, 50-150 nm, 50-200 nm, 80-100 nm or 80-200 nm in paragraph 0868 of Ciaramella. These particle size ranges are not orders of magnitude broader than the claimed particle size range.
The examiner notes that MPEP 2144.05(I), third paragraph, states that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is 
In applicant’s response, page 8, second paragraph, applicant cites Example 56 of Ciaramella in order to show that Ciaramella provides no evidence of preferentially targeting lipid nanoparticles to the spleen with specificity. The examiner has reproduced at least part of the text of Example 56 below, as of Ciaramella, page 131, paragraph 1316.

    PNG
    media_image13.png
    440
    407
    media_image13.png
    Greyscale

As best understood by the examiner, nothing in the above-reproduced paragraph indicates that the nanoparticles of Ciaramella preferentially target an organ other than the spleen. As such, nothing in applicant’s arguments citing Example 56 of Ciaramella is persuasive.

Applicant then argues that the Akita reference is a more apt point of comparison with the instant claims as compared with Ciaramella, as of applicant’s response, page 8, bottom paragraph. The examiner disagrees. As explained on page 5, bottom paragraph of the prior office action on 16 November 2021, the examples of Ciarmaella teach all of the required lipids at the required concentrations except for teaching DSPC instead of the required DOPE. However, in the broad disclosure, Ciaramella teaches DOPE as a substitute for DOPC. In view of this, the examiner considers Ciaramella to be very close to the instantly claimed invention and, in contradiction with applicant’s arguments, to be a very apt point of comparison to the instantly claimed invention.

In applicant’s response, last paragraph of page 9, applicant argues that the Bonehill and Pardi references fail to provide teachings specific to spleen targeting. This is not persuasive. Similar arguments regarding the combination of Bonehill and Midoux have been set forth on page 10 of applicant’s response. This is not persuasive. Ciaramella teaches targeting the spleen, and Bonehill, Pardi, and Midoux were cited to teach additional limitations regarding targeting specific ligands. As such, the required spleen targeting has already been taught by Ciaramella (as well as Jindal and Sahin). Therefore, the combination of these references in view of Bonehill, Pardi, and Midoux would appear to teach all of the requirements of instant claim 27.
Applicant then addresses the Jindal reference on the paragraph bridging pages 10-11. Applicant argues that Jindal teaches that multiple factors are relevant in regard to spleen uptake. While the examiner does not necessarily dispute that multiple factors are relevant regarding spleen uptake, Jindal provides teachings showing that certain size ranges are better than others when it comes to spleen uptake. Jindal teaches the following, as of page 475, bottom of left column, relevant text reproduced below.

    PNG
    media_image8.png
    194
    470
    media_image8.png
    Greyscale

Also see Jindal, page 476, right column, relevant text reproduced below, with the term “nm” highlighted by the examiner.

    PNG
    media_image9.png
    202
    471
    media_image9.png
    Greyscale

As such, the skilled artisan would have been motivated to have increased particle sizes to have been in the range of 200-500 nm in order to have promoted spleen uptake. This size range overlaps with the claimed size range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
Applicant presents arguments regarding Sahin on page 11, bottom paragraph of applicant’s response. Applicant argues that Sahin teaches that particles sized from 300 nm to 600 nm target the spleen. This is not persuasive. A known or obvious composition (e.g. a cationic lipid nanoparticle sized in the claimed size range) does not become patentable simply because it has been described as somewhat inferior to some other 
See the next page for a proposed claim amendment that would place the instant application in condition for allowance.

Allowable Subject Matter – Proposed Claim Amendment
The examiner proposes amending the instant claims in the following manner to place the claims in condition for allowance.

Claims 1-34: The examiner proposes cancelling these claims without prejudice or disclaimer.

Claim 35 (Proposed Amendment): A mixture of lipid nanoparticles, the lipid nanoparticles in the mixture comprising:
from about 35 mol% to about 65 mol% of an ionizable lipid;
from about 5 mol% to about 15 mol% of [[ ]] DOPC [[ ]] ;
from about 15 mol% to about 50 mol% of a sterol;
from about 0.5 mol% to about 2 mol% of a PEG-modified diacylglycerol; and
one or more mRNA molecules,
wherein the lipid nanoparticles of the mixture have average diameters of [[ ]] about 230 nm to target the spleen in preference over the liver at a ratio of about 8 to 1 when administered intravenously; and
wherein the ionizable lipid is a compound of formula (1):

    PNG
    media_image14.png
    53
    168
    media_image14.png
    Greyscale

with RCCO being α-D-Tocopherolsuccinoyl; and

    PNG
    media_image15.png
    59
    158
    media_image15.png
    Greyscale

and wherein the mixture of lipid nanoparticles is formulated for intravenous administration.

Claim 36: The examiner proposes allowing claim 36 without further amendment.

Reasons for Indicating Allowable Subject Matter
As an initial matter, the proposed examiner’s amendment overcomes the above-applied rejection on the grounds of written description. This determination is made in view of instant figure 6, which is reproduced below. 

    PNG
    media_image3.png
    454
    468
    media_image3.png
    Greyscale

The above-reproduced figure that for particles sized at about 230 nm and made with DOPC and the recited cationic lipid, the ratio of spleen to liver expression is indeed about 8:1. This ratio is understood to have been measured following intravenous administration; see the instant specification on page 16, lines 19-25.

Even if, purely en arguendo, it were prima facie obvious for one of ordinary skill in the art to have modified the composition of the prior art to have been sized in the claimed range, there would have been no reasonable expectation that the resultant particle would have necessarily preferentially targeted the spleen over the liver at a ratio of about 8:1 when administered intravenously. Inherency (e.g. of a spleen:liver ratio of 8:1 upon intravenous administration) must be predicated on what is necessarily present in the prior art, and not what would have resulted based upon optimization of conditions. See MPEP 2112(IV). In this case, a liposome with the specific recited lipids sized at about 230 nm would not have necessarily been present in the prior art; as such, the examiner cannot make the case that a specific spleen:liver ratio of 8:1 upon intravenous administration would have been inherent.



Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612